PER CURIAM.
Frank Bales, a creditor of Williard Robinson, and received a judgment against him of $2006 in the Summit Common Pleas. On April 2, 1923, Robinson executed a deed and conveyed to his wife certain real estate.
On appeal it was alleged that said conveyance was made for the purpose of and with the intent to hinder, delay and defraud the creditors of Robinson and especially Bales. Bales prayed that the conveyance be declared null and void and that property be administered for benefit of creditors of Robinson and for such other relief as he would be entitled to in equity. The Court of Appeals held:
1. The evidence shows that the consideration for said conveyance was money advanced by the wife to her husband both before and after marriage and prior to the date of said conveyance. There being a valid considera-*461timn shown for said conveyance the same would be null.-and void under 8618 GC:
Attorneys—Geo. W. Coble and Mather, Nes-feifcfe and Willkie for Bales; Donald Gottwald for Robinson; all of Akron.
& Record shows that the wife had no knowl-that the conveyance was being made to ]*e«r for the purpose of hindering, delaying, and «¡¡efrauding creditors of her husband. This mhh$ is therefore precluded from declaring said conveyance null and void.
.8. It is shown by the record that conveyance. was made to secure an advancement of $800 from the wife to the husband, and while ssUd deed is absolute upon its face, it is in equity a mortgage to secure said amount, with interest thereon from April 2, 1923.
4. Decree may be drawn finding the conveyance a valid mortgage to secure sum of $900 with interest from April 2, 1923.